By order of the Bankruptcy Appellate Panel, the precedential effect of this decision is limited to the
            case and parties pursuant to 6th Cir. BAP LBR 8024-1(b). See also 6th Cir. BAP LBR 8014-1(c).


                                                File Name: 18b0001n.06


                       BANKRUPTCY APPELLATE PANEL
                                           OF THE SIXTH CIRCUIT




 IN RE: DEBORAH DEAN ODELL,                                             ┐
                                                          Debtor.       │
                                                                         >          No. 17-8012
                                                                        │
                                                                        ┘

                         On Appeal from the United States Bankruptcy Court
                           for the Northern District of Ohio at Cleveland.
                           No. 16-15518—Jessica E. Price Smith, Judge.

                                    Decided and Filed: January 30, 2018

   Before: HARRISON, HUMPHREY, and PRESTON, Bankruptcy Appellate Panel Judges.



                                                     COUNSEL

ON BRIEF: Joel K. Jensen, LERNER, SAMPSON & ROTHFUSS, Cincinnati, Ohio, for
Appellee. Deborah Odell, Berea, Ohio, pro se.
                                                  ______________

                                                      OPINION
                                                  ______________

       C. KATHRYN PRESTON, Bankruptcy Appellate Panel Judge. Deborah Dean Odell
(“Debtor”) appeals the Bankruptcy Court’s decision lifting the automatic stay to allow a
mortgagee to pursue foreclosure proceedings in state court. For the reasons explained below, we
DISMISS Debtor’s appeal as moot.
No. 17-8012                               In re Odell                                     Page 2




                                    I.    BACKGROUND

       Debtor filed her Chapter 7 bankruptcy petition in the United States Bankruptcy Court for
the Northern District of Ohio (“Bankruptcy Court”) on October 10, 2016. Ten days later, Debtor
filed her schedules, in which she listed as an asset her interest in a home that she inherited from
her mother (the “Property”). In her schedules, Debtor stated that the value of the Property was
$47,000. Debtor also listed HSBC Bank USA (“HSBC”) as a mortgagee of the Property and
having a claim in the amount of $64,382.64. On November 4, 2016, Debtor filed an amended
Schedule C, claiming a “homestead exemption” of her interest in the Property in the amount of
$136,925. No objections to Debtor’s claim of exemption were made.

       On January 25, 2017, HSBC filed a Motion for Relief from Stay and Abandonment (the
“Motion”). In its Motion, HSBC asserted that the amount of debt secured by the Property
exceeded the value of the Property. HSBC argued that relief from the stay and abandonment
were warranted because the Property was of no value to the bankruptcy estate and was not
necessary for an effective reorganization. On February 16, 2017, Debtor filed an objection to the
Motion and requested a hearing. Debtor admitted that seventeen years prior, on February 14,
2000, her mother had granted a mortgage on the Property to CIT Group/Consumer Finance, Inc.,
to secure a debt in the amount of $58,288.50. However, Debtor denied that the lien had been
properly perfected and asserted that the subsequent assignment of the lien was fraudulent by
virtue of a “robo-signature.”

       The Bankruptcy Court held a hearing on the Motion on March 7, 2017. Debtor was not
represented by an attorney. The Bankruptcy Court explained to Debtor that the issue was that
the Property was subject to a mortgage securing a loan which had not been paid. Following a
discussion with HSBC regarding the amount outstanding on the first mortgage and Debtor’s
appraisal of the Property at $47,000, the Bankruptcy Court granted HSBC’s Motion. On March
27, 2017, Debtor timely filed a Notice of Appeal. Debtor received her Chapter 7 discharge on
July 7, 2017.
No. 17-8012                                In re Odell                                      Page 3




                                  II.   ISSUE ON APPEAL

        In this appeal, Debtor primarily argues that the Bankruptcy Court erred when it granted
HSBC’s Motion.         Because this Panel finds that the automatic stay has terminated under
11 U.S.C. § 362(c), whether the Bankruptcy Court was correct in granting the Motion is
immaterial and the sole issue is whether Debtor’s appeal is moot. See BC Brickyard Assocs.,
Ltd. v. Ernst Home Ctr., Inc. (In re Ernst Home Ctr., Inc.), 221 B.R. 243, 247 (B.A.P. 9th Cir.
1998) (“Mootness is a jurisdictional issue which can be raised sua sponte[.]”). If so, there is no
need to discuss the merits. See Mills v. Green, 159 U.S. 651, 653, 16 S. Ct. 132, 133 (1895)
(“The duty of this court, as of every other judicial tribunal, is to decide actual controversies by a
judgment which can be carried into effect, and not to give opinions upon moot questions or
abstract propositions, or to declare principles or rules of law which cannot affect the matter in
issue in the case before it.”).

                III.     JURISDICTION & THE MOOTNESS DOCTRINE

        The Bankruptcy Appellate Panel for the Sixth Circuit (“BAP”) has jurisdiction to hear
and decide appeals. 28 U.S.C. § 158(b). A bankruptcy court’s decision to lift the automatic stay
pursuant to 11 U.S.C. § 362(d) is an appealable final order. In re Schaffrath, 214 B.R. 153, 154
(B.A.P. 6th Cir. 1997) (“Grants and denials of motions for relief from the automatic stay are
final, appealable orders.”). However, federal courts have “no authority to render a decision upon
moot questions or to declare rules of law that cannot affect the matter at issue.” Cleveland
Branch, NAACP v. City of Parma, 263 F.3d 513, 530 (6th Cir. 2001) (citing Church of
Scientology v. United States, 506 U.S. 9, 12, 113 S. Ct. 447, 449 (1992)). “[A] case is moot
when the issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in
the outcome.” Cnty. of Los Angeles v. Davis, 440 U.S. 625, 631, 99 S. Ct. 1379, 1383 (1979)
(quotation marks and citation omitted). See also Chirco v. Gateway Oaks, L.L.C., 384 F.3d 307,
309 (6th Cir. 2004); Gottfried v. Med. Planning Servs., Inc., 280 F.3d 684, 691 (6th Cir. 2002).

        The mootness inquiry must be made at every stage of the litigation. Coal. for Gov’t
Procurement v. Fed. Prison Indus., Inc., 365 F.3d 435, 458 (6th Cir. 2004); Gottfried, 280 F.3d
at 691. If a case becomes moot pending appeal, the appeal must be dismissed because the
No. 17-8012                                In re Odell                                       Page 4




appellate court lacks the power to address the merits of the case. See U.S. Bancorp Mortg. Co. v.
Bonner Mall P’ship, 513 U.S. 18, 21–22, 115 S. Ct. 386, 390 (1994); North Carolina v. Rice,
404 U.S. 244, 246, 92 S. Ct 402, 404 (1971); Carras v. Williams, 807 F.2d 1286, 1289 (6th Cir.
1986) (“Mootness results when events occur during the pendency of a litigation which render the
court unable to grant the requested relief.”). The mootness doctrine prevents unnecessary court
rulings, narrows the role of federal judges, and saves the courts’ “institutional capital” for cases
that actually need to be decided. Erwin Chemerinsky, Federal Jurisdiction 139 (Rachel E.
Barkow et al. eds., 7th ed. 2016) (citing Firefighter’s Local 1784 v. Stotts, 467 U.S. 561, 596,
104 S. Ct. 2576, 2597 (1984) (Blackmun, J., dissenting)).

                                     IV.    DISCUSSION

          The “automatic stay” is a powerful injunction that arises when a debtor has filed a
petition for relief under the Bankruptcy Code. 11 U.S.C. § 362(a). The stay bars a wide range of
actions against the debtor, the debtor’s property, and property of the bankruptcy estate. Id.
Temporal duration of the stay is controlled by § 362(c), which, by its terms, draws a distinction
between the stay of an act against estate property and the stay of any other act against the debtor.
That section provides in relevant part that the automatic stay of an act against property
terminates when such property is no longer property of the estate and the automatic stay of any
other act terminates when the debtor receives a Chapter 7 discharge. 11 U.S.C. § 362(c)(1) and
(2)(C).

          When Debtor filed her Chapter 7 bankruptcy petition on October 10, 2016, all assets,
including the Property, became part of the bankruptcy estate.           See 11 U.S.C. § 541(a)(1)
(property of the estate includes “all legal or equitable interests of the debtor in property as of the
commencement of the case.”). However, on November 4, 2016, Debtor filed an amended
Schedule C, claiming a homestead exemption for her interest in the Property.              11 U.S.C.
§ 522(b)(1) (“Notwithstanding section 541 of this title, an individual debtor may exempt from
property of the estate the property listed in paragraph (2) or, in the alternative, paragraph (3) of
this subsection.”). In the absence of an objection to the claim of exemption, property claimed as
exempt ceases to be property of the bankruptcy estate 30 days after the meeting of creditors
No. 17-8012                                     In re Odell                                              Page 5




under § 341(a) is concluded or 30 days after any amended Schedule C is filed, whichever occurs
later. Fed. R. Bankr. P. 4003(a) and (b). Hence, after expiration of the period within which to
object to Debtor’s claimed exemption, Debtor’s interest in the Property was no longer part of the
bankruptcy estate. See 11 U.S.C. § 522(b)(1) and (l). Since the claimed exemption was greater
than the scheduled value of the Property, this effectively removed the entirety of the Property
from the bankruptcy estate. Schwab v. Reilly, 560 U.S. 770, 794–95, 130 S. Ct. 2652, 2669
(2010) (When the value of a debtor’s interest in property is greater than the value of the
exemption, the non-exempt value remains part of the bankruptcy estate). At that point, the
automatic stay of actions by mortgagees against the Property terminated.                        See 11 U.S.C.
§ 362(c)(1). When Debtor received her Chapter 7 discharge on July 7, 2017, the automatic stay
of all other actions against Debtor terminated. See 11 U.S.C. § 362(c)(2)(C). Thus, even if the
Bankruptcy Court’s decision was reversed, the outcome would be the same: the automatic stay
still would not apply.1 Therefore, this appeal is moot. Having determined Debtor’s appeal is
moot, the Panel will not discuss the merits of this case.

                                          V.     CONCLUSION

        Because the automatic stay has terminated by operation of law, Debtor’s appeal is moot.
Accordingly, Debtor’s appeal is hereby DISMISSED FOR LACK OF JURISDICTION.




        1
          This Panel has dismissed appeals as moot in similar circumstances. See, e.g., Order of Dismissal, In re
Jackson, No. 14-8038, at *1–2 (B.A.P. 6th Cir. Nov. 19, 2014), ECF No. 14 (debtor’s appeal of order granting relief
from stay was moot because foreclosure already completed and debtor’s redemption rights expired).